F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           March 7, 2006
                            FOR THE TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                           Clerk of Court

    BRET DAVID LANDRITH,

                Plaintiff-Appellant,

    v.                                                    No. 04-3364
                                                  (D.C. No. 04-CV-2215-DVB)
    STANTON A. HAZLETT; G. JOSEPH                           (D. Kan.)
    PIERRON, JR.; HENRY W. GREEN;
    LEE A. JOHNSON; MARLA J.
    LUCKERT; RICHARD D.
    ANDERSON; FRANK D. DIEHL;
    JONATHAN M. PARETSKY;
    SHERRI PRICE; BRENDAN LONG,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and MURPHY, Circuit Judges.


         Bret David Landrith, proceeding pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 action, in which he sought to enjoin the


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
prosecution of attorney disciplinary proceedings against him while certain client

matters were pending. We note that on December 9, 2005, the Kansas Supreme

Court disbarred Mr. Landrith. See In re Landrith, 124 P.3d 467, 486 (Kan. 2005).

Because there is no longer a live controversy whether Mr. Landrith should be

disciplined and the timing of that discipline, his claims for injunctive relief are

moot. See Disability Law Ctr. v. Millcreek Health Ctr., 428 F.3d 992, 996

(10th Cir. 2005); GF Gaming Corp. v. City of Black Hawk, 405 F.3d 876, 882

(10th Cir. 2005). We do not have jurisdiction to adjudicate moot claims.

Disability Law Ctr., 428 F.3d at 996.

      But we also note that in addition to seeking injunctive relief, Mr. Landrith

requested an award of costs under 42 U.S.C. § 1988(b). To the extent that such

an award might still be possible, this appeal is not moot in its entirety. See

Church of Scientology v. United States, 506 U.S. 9, 12-13 (1992) (holding that

where some form of relief is possible, an appeal is not moot). We conclude that

Mr. Landrith is not entitled to any award, however, because the district court

properly dismissed his federal complaint under the Younger abstention doctrine.

See Younger v. Harris, 401 U.S. 37 (1971). Under this doctrine, “federal courts

should not interfere with state court proceedings by granting equitable relief–such

as injunctions of important state proceedings or declaratory judgments regarding

constitutional issues in those proceedings–when a state forum provides an


                                          -2-
adequate avenue for relief.” Weitzel v. Div. of Occupational & Prof’l Licensing,

240 F.3d 871, 875 (10th Cir. 2001) (quotation omitted).

      A district court must abstain under Younger when pending state

proceedings that involve important state interests provide an adequate forum for

a plaintiff’s federal claims. Id. As in Middlesex County Ethics Committee v.

Garden State Bar Ass’n, 457 U.S. 423, 431-37 (1982), in which the Supreme

Court extended the Younger doctrine to state bar disciplinary proceedings, the

Younger conditions were met in this case. At the time of the district court’s

ruling, state disciplinary proceedings were pending. There is no indication that

such proceedings did not provide an adequate forum for Mr. Landrith’s federal

claims; to the contrary, he was able to raise numerous constitutional arguments in

the disciplinary proceedings. See In re Landrith, 124 P.3d at 479-84. Finally, the

proceedings involved the important state interest of “maintaining and assuring the

professional conduct of the attorneys” that the state licenses. Middlesex County,

457 U.S. at 434.

      Mr. Landrith suggests that the disciplinary proceedings were brought in bad

faith, so that Younger abstention should not apply. See id. at 435 (noting that bad

faith may make abstention inappropriate); Weitzel, 240 F.3d at 876-77 (same).

Mr. Landrith bears a “heavy burden” with regard to establishing bad faith,

see Weitzel, 240 F.3d at 877, and we find no merit in his contentions. See also


                                         -3-
In re Landrith, 124 P.3d at 484-85 (rejecting Mr. Landrith’s claim of bad-faith

prosecution).

      Mr. Landrith’s Motion to Remand Action for Clarification is DENIED.

Appellees’ Motion for Summary Disposition Due to Mootness is GRANTED

in part and DENIED in part; Mr. Landrith’s appeal of the denial of injunctive

relief is DISMISSED AS MOOT, and the district court’s judgment on the

remaining claim is AFFIRMED.

                                                   Entered for the Court



                                                   David M. Ebel
                                                   Circuit Judge




                                        -4-